Citation Nr: 1820839	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  16-35 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to May 16, 2012 and 30 percent disabling prior to September 4, 2010. 

2.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 10, 2011.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to September 1967. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

On November 1, 2017, the Board issued a decision, granting an initial rating of 70 percent for PTSD throughout the appeal period, and denying a TDIU prior to May 10, 2012.  Subsequently, on January 1, 2018, the Veteran's Representative filed a Motion to Vacate Board Decision Dated November 1, 2017.  For the reasons discussed herein, the Board grants such motion and vacates the November 1, 2017, decision.

As noted in the November 2017 decision, the issue of entitlement to a TDIU due to service-connected disabilities has been raised by the Veteran during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  However, the Veteran was already awarded a TDIU for the period from May 10, 2011 to May 16, 2012, when a 100 percent schedular rating became effective.  As such, the issue of entitlement to a TDIU is moot from May 16, 2012.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  Thus, the issue currently on appeal is entitlement to a TDIU due to service-connected disabilities prior to May 10, 2011, and it has been characterized as such on the title page.  

Additionally, as the Veteran is in receipt of a 100 percent schedular rating from May 16, 2012, the scope of review for this appeal is limited from the date of claim until May 16, 2012. 

The Board acknowledges that the issue of entitlement to service connection for a bilateral foot condition has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

Lastly, the Board acknowledges the Representative's June 2017 Written Brief Presentation (WBP) and arguments related to a claim of "[e]ntitlement to an increased rating for coronary artery disease."  Following a May 2016 Statement of the Case, however, the Veteran did not file a substantive appeal for his coronary artery disease disability.   See July 2016 VA Form 9.  Accordingly, the Board does not have jurisdiction over the claim and this decision does not address its merits.  


VETERAN'S CONTENTIONS

The Veteran contends that the current evaluation of his service-connected PTSD fails to fully capture the severity his disability.  The Veteran reports symptoms of significant trust issues, violent episodes, obsessive compulsive behavior, disregard for the law, problems with authority, aggression, anger, blame, flattened affect, trouble maintaining relationships, hypervigilance, avoidance behavior, and denial. 
The Veteran and his spouse detailed specific behavior in which his PTSD symptoms have impacted his work, family, mood, and thought processes.  For example, the Veteran's spouse reported incidents of violent behavior while sleeping, tendency to "hoard" movies and books, and acting verbally and physically aggressive.  His anxiety, depression, isolation, and aggression have impacted his relationships with his family. 

Written statements submitted by the Veteran's wife and his representative in support of his claim further detail the social and occupational limitations which stem from his PTSD.  Specifically, the Veteran's wife recounted unprovoked episodes of violence and severe social isolation outside of work.  


FACTUAL FINDINGS

1.  At time that the Board issued its November 1, 2017 decision, the Representative's June 2017 WBP had not been uploaded into the electronic Veterans Benefits Management System (VBMS) and was not a part of the Veteran's claims file.  

2.  Throughout the period under review, the Veteran credibly and competently reported that his PTSD manifested with the following symptoms: unwarranted anger, aggressive behavior, acting out, feelings of isolation, nightmares, hypervigilance, anxiety, difficulty concentrating, obsessive compulsive behavior, difficulty maintaining relationships, depression, and flattened affect. 

3.  Throughout the period under review, the Veteran has repeatedly reported suicidal ideations, as reflected in treatment records dated on December 2009, December 2010, and January 2011. 

4.  In December 2009, Dr. G.W.G. indicated that the Veteran, pertaining to his work as an educator, "is resilient enough to function helping adolescents in spite of the serious medical and psychological problems he has."  Dr. G.W.G. documented the Veteran endorsing the following symptoms: anxiety, nightmares, preference to be alone, trust issues, and easily startled.  

5.  A July 2010 VA mental health examination documented symptoms of anger, mistrust, suspicion on a daily basis, lashed out unprovoked to friends and family, dysthymic mood, adequate affect, and some insomnia.  The examiner noted that his thinking, judgment, and insight were "good."  The Veteran reported a history of interpersonal difficulties.  

6.  January 2011 VA mental health progress notes reveal an ability to maintain personal hygiene, stable mood, normal affect, intrusive memories, nightmares, anger, instability, hypervigilance, and an exaggerate startle response. 

7.  In May 2012, a VA clinician documented symptoms of "depression, excessive anger and anxiety, occasional assaultive behavior, social detachment and isolation, relationship struggles, compulsive behaviors, intrusive and unwanted thoughts (about Vietnam), concentration and memory problems, hypervigilance, exaggerated startle response, and authority problems."  The examiner further noted that the severity of the Veteran's PTSD symptoms have worsened since his retirement.  

8.  In a June 2017 MBP, the Representative stated that the Veteran's "work situation was tenuous at best before his retirement."

9.  Throughout the period under review, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.  Specifically, the evidence demonstrates social and occupational impairment with deficiencies in work, family relations, judgment, mood and thinking.

10.  The Veteran has denied hallucinations and delusions, and the examiners did not observe such.

11.  The Veteran followed a substantially gainful occupation as an educator until May 10, 2011.  

12.  Throughout the period under review, the Veteran's PTSD has not been productive of total social and occupational impairment.


LEGAL CONCLUSIONS

1.  The November 1, 2017 Decision is vacated.  38 C.F.R. § 20.904(a) (2017).  

2.  Throughout the period under review, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a TDIU prior to May 10, 2011 are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For reasons expressed immediately below, the Board will vacate its prior November 2017 decision.  As indicated above, the Board finds that throughout the pendency of the appeal, a higher rating of 70 percent is warranted based on social and occupational impairment with deficiencies in most areas.  Below, the Board addresses why the criteria for a schedular rating higher than 70 percent are not met in the Increased Rating section and why entitlement to TDIU, prior May 10, 2012, is not warranted in the TDIU section. 

I. Order of Vacatur

Board decisions are to be based on the entire record in the proceeding and upon consideration of evidence and material of record and applicable provisions of law and regulation.  Each Board decision shall contain a written statement of the Board's findings and conclusions and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  38 U.S.C. § 7104. 

An appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion, if, in rendering the decision, there was a denial of due process of law.  38 C.F.R. 20.904(a). 

As discussed in the Findings of Fact above, the Representative's June 2017 WBP was filed on June 12, 2017, but the WBP had not been uploaded into the electronic VBMS system prior to November 1, 2017.  As such, the Board denied the Veteran representation, by not considering the Representative's arguments in its November 2017 decision, and thereby deprived the Veteran of due process.  Thus, in accordance with 38 C.F.R. § 20.904, the Board's November 1, 2017, decision is hereby VACATED.  

II.  Increased Rating

In addressing why the criteria for a schedular rating higher than 70 percent are not met, the Board finds that the record on balance does not reflect that the Veteran has demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration, such that a rating higher than 70 percent may be awarded.  Initially, the Board points out that the Veteran has denied experiencing hallucinations and delusions, and neither were such observed by examiners during the court of the appeal.  In addition, as is explained more fully below, although examiners determined that the Veteran's PTSD resulted in extreme to moderate symptoms of PTSD, and his wife detailed seriously concerning behavior, no examiner found that the Veteran's PTSD rendered him totally occupationally and socially disabled, and neither does the Veteran's wife's competent testimony support such a finding.  

In determining that the criteria for a 100 percent rating are not met, the Board has considered the lay assertions, including the Veteran's own statements, his mother's statement, his step-son's statements, and the Representative's June 2017 WBP, as to his symptomatology and the severity of his condition.  The Veteran's spouse, who has a professional background as a Trainer for the California Department of Mental Health and the Director of Suicide Prevention, offered competent evidence and a keen insight into severity of the Veteran's PTSD.  However, these statements in combination describe symptoms which are wholly encompassed within the criteria for a 70 percent rating, and are not supportive of a higher rating of 100 percent.  The statements, for example, describe symptoms such as unprovoked irritability with episodes of verbal outbursts, depression, familial difficulties, difficulty concentrating, anxiety, obsessive rituals, and social isolation.  Also, while the Representative's characterized the Veteran's employment as "tenuous," the record demonstrates that he nonetheless remained gainfully employed until May 10, 2011.  The Board does not dispute that the Veteran experienced difficulties at his place of employment; the fact remains, however, that he was nevertheless gainfully employed until May 10, 2011.  Significantly, neither the Veteran, his representative, his wife, his mother, nor his step-son reported any behavior of the quality or degree otherwise listed as examples of signs and symptoms associated with the criteria for a 100 percent rating

To the extent that the June 2017 WBP alleges the Veteran's behavior to have represented a persistent danger of hurting others, the Board acknowledges the spouse's reports of physical abuse that occurred while he was sleeping.  January 2011 VA treatment records reveal that VA clinicians have been alarmed by these reports.  In December 2010, the Veteran reported previous violent incidents in his sleep.  But, the Veteran revealed that it "really scared me so I saw a therapist at Kaiser for counseling six times."  In November 2011 VA treatment records documented the Veteran's denial of thoughts of hurting other people.  In November 2011, VA couples therapy progress notes documented the spouse's reports of the Veteran "almost being physical at times," but the spouse denied concern for her safety.  Reviewing the record has a whole, the evidence of record demonstrates that although seriously concerning, this behavior has not presented a persistent danger, as required for a higher 100 percent rating.

In any event, to the extent entitlement to a 100 percent rating based on those symptoms is claimed, the Board concludes that the findings during medical evaluations, which do not reflect total occupational and social impairment, are more probative than the lay assertions of record.  The record otherwise is absent findings supportive of an award of a 100 percent rating.  In reaching this decision, the Board has relied heavily on the VA examinations and VA treatment records showing limitation of function that, at most, approximates the criteria for a 70 percent evaluation.

In short, based on the evidence and analysis above, the Board finds the criteria for a rating of 70 percent for PTSD, but no higher, are met during the entire period under review.  Accordingly, a 70 percent rating, but no higher, is granted.

III. TDIU

The final issue is whether the Veteran is entitled to a TDIU prior to May 10, 2011.  
In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is service-connected for PTSD (now 70 percent disabling), coronary artery disease (30 percent disabling, effective February 25, 2009; 100 percent disabling, effective June 7, 2010; and 60 percent disabling, effective October 1, 2010), tinnitus (10 percent disabling, effective February 25, 2009), and bilateral hearing loss (noncompensable).  The assigned combined evaluation for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  

However, while the Veteran meets the schedular criteria for a TDIU, he does not meet all the threshold requirements for a TDIU.  According to Dr. G.W.G.'s May 2011 letter, the Veteran stopped working full-time as a teacher on May 10, 2011.  Additionally, there is no evidence which supports a finding that employment prior to May 10, 2011 qualified as less than gainful.  As there is no evidence demonstrating that the Veteran's PTSD prevented him from securing or following a substantially gainful occupation, a TDIU must be denied prior to May 10, 2011. 


ORDER

The November 1, 2017 Board Decision is VACATED. 

An initial rating of 70 percent for PTSD is granted prior to May 16, 2012.

A total disability rating based on individual unemployability due to service-connected disability, prior to May 10, 2011, is denied. 


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


